UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8027


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RICKY LEE COPELAND,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Virginia, at Richmond. Robert E. Payne, Senior District Judge.
(3:10-cr-00035-REP-1)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Copeland, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky    Lee    Copeland      appeals       the    district      court’s     order

denying Copeland’s 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.           On appeal, Copeland argues that, under the

Supreme Court’s decision in Dorsey v. United States, 132 S. Ct.
2321 (2012), the Fair Sentencing Act of 2010 (“FSA”), Pub. L.

No.    111-220,      124   Stat.    2372,    should       apply    to   all    defendants

seeking sentence reductions pursuant to 18 U.S.C. § 3582(c)(2)

based on the crack cocaine Guidelines amendments.                             Contrary to

Copeland’s assertion, however, Dorsey did not alter this court’s

prior      holding    that    the   FSA     does    not    apply    retroactively      to

defendants sentenced prior to its effective date. *                           See United

States v. Bullard, 645 F.3d 237, 248 (4th Cir.), cert. denied,

132 S. Ct. 356 (2011).              Because Copeland was sentenced prior to

the FSA’s effective date, Dorsey had no effect on Copeland’s

mandatory      minimum       sentence,    and      the    district      court    properly

concluded that he was not entitled to a sentence reduction on

this       basis.      Accordingly,       we     affirm     the     district      court’s

judgment.       We dispense with oral argument because the facts and


       *
       Moreover, to the extent Copeland asks us to reconsider
this prior holding, “a panel of this court cannot overrule,
explicitly or implicitly, the precedent set by a prior panel of
this court.”   United States v. Rivers, 595 F.3d 558, 564 n.3
(4th Cir. 2010) (internal quotation marks and alterations
omitted).



                                             2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.




                                                                     AFFIRMED




                                     3